Citation Nr: 1740439	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  09-22 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a right shoulder disability. 

3.  Entitlement to service connection for a left shoulder disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Bilstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1982 to June 1985. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In October 2014, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) at the Montgomery, Alabama RO.  A transcript of that hearing is of record.

In March 2015, March 2016, and September 2016, the Board remanded the current issues for further evidentiary development.  The Board finds that there has been substantial compliance with the prior remand instructions as it pertains to the issue of entitlement to service connection for a low back disability.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

The issues of entitlement to service connection for a right shoulder disability and entitlement to service connection for a left shoulder disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

The Veteran's low back disability developed many years after his separation from service and is not related to service.


CONCLUSION OF LAW

The criteria for service connection for a low back disability have not been met.  
38 U.S.C.S. §§ 1131, 5107 (LexisNexis 2017); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that service connection is warranted for a low back disability.  In support of his contention, the Veteran asserts that he injured his back during basic training due to running with a heavy rucksack repeatedly and wearing a duffel bag.  He reported to the troop medical clinic where he received x-rays and was given ibuprofen but his drill sergeant advised him to "toughen up."  He stated that his low back continued to bother him when performing his service duties as a mechanic, which required a lot of heavy lifting, but that he treated his pain with over-the-counter medications.  The Veteran testified that he continues to have back problems since service.  He also stated that although he incurred a work-related injury to his back in 2004, this only worsened his already existing back injury.  Board Hearing Transcript at 7-21.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.S. § 1131.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5   (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Service treatment records show that in August 1982 the Veteran sought treatment for pain under his left shoulder blade and back pain as a result of which he was diagnosed with a back muscle spasm.  Later that month, the Veteran returned for treatment and reported left suprascapular pain with paresthesia when applying pressure, such as when he carried his rucksack.  He was assessed with probable left suprascapular entrapment syndrome for which he was prescribed physical therapy.  In October 1982, the Veteran again complained of bilateral thoracic and lumbar back pain.  Records document that he had a normal lumbar spine x-ray and was diagnosed with a mid-back muscle spasm.  At his September 1984 separation examination, the Veteran reported recurrent back pain.  However, the medical examiner at separation noted the Veteran reported "multiple subjective findings without documentation in medical record or objective findings on physical exam."

Post-service treatment records are absent complaints of or treatment for the low back until 2003, approximately 19 years after service.  In October 2003, the Veteran reported that he incurred a work-related injury to his low back and upper right shoulder when he lifted a door on a trailer at his job.  An October 2003 x-ray of the lumbar spine was within normal limits.  A July 2004 x-ray of the lumbar spine showed mild degenerative arthritis and a June 2004 lumbar spine MRI showed dehydrative changes with mild bulging at the L4-L5 disc but an otherwise negative examination.  Treatment records dated from June 2004 to July 2004 indicate that the Veteran was diagnosed with acute lumbosacral strain superimposed upon preexisting facet joint arthritis.  

Treatment records from January 2007 to June 2008 indicate that the Veteran continued to report back pain for which he was treated with facet injections.  A February 2007 lumbar spine MRI found an L4-L5 moderate annular bulge with narrowing of the lateral recesses.  At a February 2008 chiropractic consultation, the Veteran reported low back pain that first occurred in 2006 but returned in December 2007.  He also indicated he had a job-related injury and automobile accident.  Notably, he did not mention an ongoing chronic military injury or any other prior back injuries.  A March 2008 lumbar spine MRI found multilevel facet degeneration, L4-L5 broad-based disc bulge, and L5-S1 small central protrusion.  A September 2009 CT of the lumbar spine showed mild discogenic degenerative changes of the lumbar spine without spinal stenosis or significant narrowing of the neural foramen.  

In May 2016, the Veteran's sister submitted a letter stating that the Veteran's back pain prevents him from attending family functions or his grandchildren's and niece's extra-curricular and school functions. 

The Veteran was afforded VA examination in December 2012.  The December 2012 VA examiner diagnosed degenerative disc disease of the lumbar spine which he opined was less likely than not related to service.  He explained that there was no documentation of a chronic condition during or after military service, and the Veteran had a history of an on-the-job injury to the shoulders and back while working as a truck driver.  However, in March 2015, the Board found this opinion inadequate as it did not address the specific notations of back complaints in service, the Veteran's competent and credible statements that he experienced back symptoms in and since service, or his contention that his current back and shoulder disabilities had their onset in service and were exacerbated by his post-service employment and injuries as a truck driver.  

Pursuant to the March 2015 Board remand, the Veteran was afforded another VA examination in April 2015.  The examiner noted that the Veteran had decreased range of motion in the thoracolumbar spine and lumbar strain, but found no documented arthritis.  However, this examiner also found that the Veteran does not have nor had he ever been diagnosed with a thoracolumbar spine condition and that this condition was less likely than not related to service.  In March 2016, the Board found this examination and the accompanying opinion inadequate to decide the claim.  The Board stated that the examiner's opinion consisted only of a bare statement of fact regarding the Veteran's in-service treatment records, and did not actually provide any explanation for his finding that such treatment was not related to the Veteran's current back disability.  The March 2016 Board remand sought another VA examination.  

Pursuant to the March 2016 Board remand, the Veteran underwent another VA examination in March 2016.  In September 2016, the Board found the March 2016 opinion was also inadequate.  The Board noted that the examiner did not explain his conclusion that the minor degenerative changes found on an x-ray are the result of usual age-related change and are not part of the strain pattern noted in the examination diagnosis nor did the examiner explain why the diagnosed lumbar strain was incompatible with reported in-service back symptoms.  He also did not discuss the Veteran's allegation of a continuity of back symptomatology since service that was merely aggravated by post-service injuries.  

Pursuant to the September 2016 Board remand, the Veteran was afforded another VA examination in December 2016.  The Veteran at that time reported that he began to have back pain in service.  The VA examiner noted a diagnosis of lumbar spine degenerative disc disease and noted it was the same condition but with different name variations to include degenerative joint disease and degenerative changes of the lumbar spine.  In a March 2017 addendum opinion, the examiner opined that the Veteran's low back disability was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  She explained that while military records documented an episode of back spasms during active duty in 1982, there was no evidence of continued pain after service, noting, with significance, that he separated from service without evidence of sequela following the 1982 episode.  She also indicated that there was no objective evidence of chronic back pain from 1985 until 2003 when he sustained a post-military work injury.  As for the Veteran's contention that he had joint and back pain consistently since service and that it was aggravated by his post-service employment injuries, the examiner explained that the in-service injures did not require ongoing treatment by a medical professional nor was it compensable within one year of separation from service. Furthermore, the Veteran's post-service job-related injuries were separate and distinct injuries from his in-service injuries and it was clear that these job-related injuries resulted in his current diagnosis and symptoms.  The examiner further reasoned that his military symptoms were comprised of mid-back spasms without evidence of trauma and his current back symptoms occurred in the low back after experiencing trauma.  She attributed the currently diagnosed bulging disc to the 2003/2004 injury. 

After review of the record, the Board finds that service connection for a low back disability is not warranted.   

Turning first to the Veteran's statements, the Board acknowledges that laypersons are competent to report on matters observed or within their personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, while the Veteran may be competent to report the manifestation of symptoms of his low back disability, he is not competent to provide medical opinions regarding the causes or aggravating factors of that condition.  As the Veteran has not shown to have appropriate medical training and expertise, he is not competent to render probative (i.e., persuasive) opinions on medical matters.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Bostain v. West, 11 Vet. App. 124, 127 (1998); Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Hence, his lay assertions in this regard have no probative value.

In addressing the probative evidence of record,  the Board finds that the negative opinion of the December 2016 VA examiner, provided after reviewing the entirety of the claims file, is highly probative as it reflects consideration of all relevant facts.  The examiner provided a detailed rationale for the conclusion reached.  Her conclusion is supported by the medical evidence of record, which includes service treatment records attributing the Veteran's back pain to muscle spasms and noting no objective findings to support his complaints of back pain, post-service treatment records documenting no treatment for back pain until after his work-related injuries in 2003 and 2004, and her finding that the Veteran's post-service job-related injuries were separate and distinct injuries resulting in his current diagnosis and symptoms.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  Significantly, there is no competent medical opinion of record to the contrary.

The Board notes that while it previously found the March 2016 examination inadequate to decide the claim, that inadequacy was primarily due to the failure to explain the conclusions reached and to address the Veteran's allegation of a continuity of back symptomatology since service that was merely aggravated by post-service injuries.  These issues were addressed in the March 2017 opinion.  Significantly, there is no contrary medical opinion in the evidence of record.  In addition, the above evidence reflects that degenerative joint disease, a chronic disease, did not manifest and was not noted in service and did not manifest within the one-year presumptive period.  The provisions of 38 C.F.R. § 3.303(b) and 38 C.F.R. § 3.307 with regard to chronic diseases are therefore not for application.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.S. § 5107(b) (LexisNexis 2017); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  The Board is grateful to the Veteran for his honorable service, and regrets that a more favorable outcome could not be reached.  


ORDER

Service connection for a low back disability is denied.



REMAND

Although further delay is regrettable, the Board finds that additional development is required before the Veteran's claim is decided.

In September 2016, the Board remanded the issues of entitlement to service connection for a right shoulder disability and left shoulder disability for a new VA examination.  The examiner was asked to identify the Veteran's current bilateral shoulder disabilities and then opine as to their etiology in accordance with the questions asked in the remand directive.  The Veteran underwent this examination in December 2016 and the examiner diagnosed the Veteran with bilateral shoulder strain, as the most recent imaging in December 2016 did not reveal shoulder degenerative joint disease.  However, a review of the examination reports shows that the given rationale pertaining to the entitlement to service connection for right and left shoulder disabilities is inadequate to decide the claim.  The examiner opined that the Veteran's in-service bilateral shoulder symptoms are incompatible with his current diagnosis because the characteristics of the in-service symptoms, i.e. location, aggravation factors, and description of pain, differ from his current report of shoulder conditions.  However, the examiner did not explain why or how the location, aggravation factors, and description of pain differed.  Thus, the Board finds that an addendum opinion is necessary prior to adjudication of the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311(2007) (once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided). 

Accordingly, the case is REMANDED for the following action:

1. Contact the VA examiner who examined the Veteran in December 2016 in connection with his claim for service connection for a right shoulder disability and a left shoulder disability and request an addendum opinion.  The Veteran's claims file, including a copy of this remand, must be made available to the examiner. The examiner should address the following:

a. For each right and left shoulder disability, is it at least as likely as not (a 50 percent or greater probability that the disability had its onset or is otherwise related to service?  Please explain why or how the characteristics (i.e. location, aggravation factors, and description of pain) of his current bilateral shoulder symptoms differ, if at all, from his bilateral shoulder symptoms in service. 

A rationale for any opinions expressed should be set forth.  If the examiner cannot provide an above opinion without resorting to speculation, he/she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

2. After completing the requested actions, and any additional action deemed warranted, readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.S. §§ 5109B, 7112 (LexisNexis 2017).




______________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


